Citation Nr: 1744452	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  His service included a tour in the Republic of Vietnam from July 1968 to July 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas that denied the claim.

The Veteran indicated on his Substantive Appeal (VA Form 9) that he desired a Board hearing at the RO.  (04/23/2013 VA Form 9)  In November 2015, however, through his representative, he withdrew his hearing request and asked that his appeal be certified to the Board.  (11/13/2013 Third Party Correspondence)  Hence, the request for a hearing was properly withdrawn.  See 38 C.F.R. § 20.702(e) (2016).


FINDINGS OF FACT

1.  The Veteran's claimed stressor is related to his fear of hostile military activity during his tour in Vietnam.

2.  The weight of the evidence of record is against a finding that a designated VA psychiatrist or psychologist has confirmed that the stressor is adequate to support a diagnosis of PTSD.


CONCLUSION OF LAW

The requirements for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2016); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the August 2013 rating decision, via a February 2013 letter, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA treatment records, including the VA examination reports are in the claims file.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Governing Law and Regulations

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD in addition to those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link.").  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS-5 (DSM-5).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Discussion

The Veteran's stressor statement (03/08/2013 VA 21-0781) reflects that he bases his claim on his experiences that occurred during his tour in RVN.  He reported that while assigned to a fire base he was exposed to constant fire fights and incoming enemy rounds nightly.  As a result, he has experienced nightmares and sleep disturbance since his tour in RVN.  Outpatient treatment records reflect that the Veteran sought treatment and counseling/therapy for his reported symptoms.  The Veteran reported that his primary symptoms were nightmares and sleep disturbance.  He reported further that he considered himself to be well adjusted otherwise, as he functioned well during the day.  The Veteran also reported that he used cannabis to self-medicate, which he started in RVN.  In November 2012, his mental health clinicians entered diagnoses of PTSD, chronic, based on combat trauma.  (See 06/13/2013 Legacy-CAPRI)  The Veteran's representative asserts that the Veteran should not be penalized because his reported symptoms are present only at nighttime, and his clinicians's assessment should be sufficient to allow the claim.  The representative asserts further that, if not PTSD, the Veteran labors under the impact of an acquired mental disorder other than PTSD.  (07/28/2017 Correspondence, p. 3) 

The Board acknowledges the representative's advocacy on the Veteran's behalf.  The weight of the evidence, however, convinces the Board otherwise.  Prior to discussing the evidence, the Board first notes that where a stressor is based on fear of hostile military activity, and the circumstances of the claimant's service were consistent with such fear, as is the case with the Veteran, the regulation states that where a VA psychiatrist or psychologist, or a VA contract psychiatrist or psychologist confirms that the stressor is adequate to support a diagnosis of PTSD, absent clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  The Board interprets this provision to apply the clear and convincing evidence standard to whether the claimed stressor did not occur, and not to whether there is a diagnosis that conforms to DSM-5.  There is no issue as to the validity of the Veteran's claimed stressor, as the Agency of Original Jurisdiction (AOJ) informed the examiner that such was conceded, and that the examination was to be conducted under those auspices - as consistent with the places, types, and circumstances of the Veteran's service.  (See 12/11/2014 VA 21-2507a)  The Board finds the same to be true.  Hence, the sole remaining issue is whether there is a verified diagnosis linked to the circumstances of the Veteran's RVN service.

The February 2015 VA examination report reflects that the examiner determined that while the Veteran manifested with some symptoms of PTSD, he did not meet the full DSM-5 diagnostic criteria for a diagnosis.  The examiner noted further that neither did the Veteran meet the DSM-IV diagnostic criteria, as he failed to experience any difficulty with avoidance, negative alteration in cognition and or mood, and failed to experience any difficulty with hyper arousal and or hyper vigilant behaviors.  (02/02/2015 VA Examination, p. 1)  The examiner noted negative PTSD screens in February 2005; July 2006; and, December 2007.

The examiner noted that the Veteran reported that his difficulty with nightmares increased in frequency, intensity, and severity approximately over the past five years.  A PTSD screen dated in February 2014 reflected the Veteran's reporting of symptomology, as he endorsed difficulty with nightmares and intrusive thoughts.  The Veteran's PTSD screen dated in February 2014 also indicated that he denied any difficulty with being constantly on guard, watchful, easily startled, difficulty with feeling numb, or detached from others, activities, or his surroundings.  The examiner noted that the Veteran is a highly resilient individual who may have experienced greater difficulty with PTSD symptoms in his young and middle adulthood; but, his current difficulties are sub-clinical for a diagnosis of PTSD or any other mental health disorder other than cannabis use disorder.
 
The Veteran reported that he had been twice divorced, and that he has been married to his current wife since 1990.  He reported further that he enjoyed swimming and riding motorcycles, and that he and his wife rode on long motorcycle trips, to include one that "went down the East coast and into Canada."  The Veteran is a college graduate.  His past employment included being a Director of Rehabilitation for a Psychiatric Institute from 1971 to 1982.  He then became self-employed as an insurance salesman, which he still did part time in addition to substitute teaching.  The Veteran reported his past attendance at VA PTSD group therapy, and he acknowledged he had been using cannabis on a daily basis dating back many years.  He denied any legal or occupational difficulty related to cannabis use.

Mental status examination revealed the Veteran's thought process and communication skills to be within normal limits.  He denied having any symptoms of delusions or hallucinations, and none were apparent.  The Veteran was cooperative, maintained good eye contact, and exhibited no inappropriate behavior. He denied having any current suicidal or homicidal ideation, plan, or intent.  The Veteran appeared able to maintain personal hygiene and basic activities of daily living, and he was well-oriented to all three spheres.  His short- and long-term memory appeared to be without gross deficits.

As for the DSM-5 diagnostic criteria, based on the review of the Veteran's medical records and the examination, the examiner determined that the Veteran met Criterion A, direct exposure to actual or threatened death/serious injury; and Criterion B, the presence of recurrent, involuntary, and intrusive distressing memories of the traumatic events, and recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic events.  The examiner determined that the Veteran did not meet Criteria C through E, in that he failed to experience any difficulty with avoidance, negative alteration in cognition and or mood, and failed to experience any difficulty with hyper arousal and or hyper vigilant behaviors.  (Examination report, p. 5)

The Veteran's representative asserts that, in as much as the Veteran is fully competent to report his symptoms, the assessment and diagnoses of his treating clinicians, which include VA psychologists and licensed social workers, should be deemed sufficient to prove his claim.  The Board concurs as concerns the Veteran's competency to report his symptoms.  38 C.F.R. § 3.159(a)(2).  Further, the Veteran's lay reports have been given full consideration and-for the most part, accepted.  The Board notes for the most part because neither his STRs nor his military personnel records contain any entries that support his claim.  At his physical examination for his separation from active service, the Veteran indicated a negative history for nervousness, depression, and trouble sleeping on his July 1969 Report of Medical History; and, the July 1969 Report of Medical Examination For Separation noted that he was assessed as normal, psychiatrically.  (08/13/1969 STR-Medical, p. 2-4, 9-10)  This is contrary to his reports that his symptoms started in RVN.  Nonetheless, as noted earlier, his examination was conducted under the auspices of his lay reports.  Thus, this is where the Board parts company with the representative.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, if the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, while the Board is not free to ignore the opinion of a treating physician or therapist, neither is it required to accord it substantial weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Courts have repeatedly declined to adopt a "treating physician rule," which would automatically give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

The Board places much greater weight on the VA examiner's findings and opinion than those of the Veteran's treating clinicians.  First, the Veteran's treating clinicians rendered their diagnosis and findings in the treatment milieu, whereas the C&P examination was conducted specifically to determine if the Veteran meets the DSM criteria for a diagnosis of PTSD.  Further, the C&P examiner did not rely solely on the interview of the Veteran and review of his records but also administered the Minnesota Multi Personality Inventory 2 (MMPI-2) to the Veteran.  The examiner opined that the Veteran's responses yielded a valid profile.  The examiner noted that the Veteran's substantive scales suggested that he experiences a better than average level of emotional adjustment.  His responses also suggested that he experiences a higher than average level of moral and life satisfaction, a high level of psychological well-being, experiences a wide range of emotionally positive experiences, and he tends to be a socially engaged, optimistic and extroverted individual.  The Veteran's responses also suggested he may tend to be somewhat suspicious and feel some alienation from others.  The examiner noted that during the examination, the Veteran acknowledged a world view which incorporated some "cultural paranoia" in response to his life-long experiences as a minority male in North Texas.  (Quotes in original)  His responses on specific problems scales failed to suggest any significant elevations other than slight elevation on anxiety scale. The examiner noted that the elevation might be due to the Veteran's positive responses related to nightmares that he experienced on a regular basis.  Overall, his responses on the MMPI 2 failed to suggest a PTSD diagnosis.  (Examination report, p. 1-2)

As concerned whether the Veteran manifested with an acquired mental disorder other than PTSD, the examiner opined that the MMPI-2 results indicated that the Veteran failed to meet clinically significant levels of anxiety to warrant a separate anxiety disorder diagnosis.  Id. at 2.

As is evident from the examination report, the 2015 VA examiner conducted a thorough review of the Veteran's records and provided a full explanation and rationale for all findings and opinions, to include interpretation of the diagnostic test administered.  Based on these several factors, the Board finds the examiner's findings and opinions highly probative and assigns them significant weight-far greater weight than those of the Veteran's treating clinicians.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that the evidence of record weighs against a finding of a DSM-compliant diagnosis of PTSD that is linked to the Veteran's RVN experiences of fear of hostile military activity.  38 C.F.R. § 3.304(f).

The Board notes that the examiner also diagnosed the Veteran to have a cannabis use disorder; and, the Board notes the Veteran's reports that he has self-medicated with cannabis over the years.  Nonetheless, in the absence of a diagnose mental disorder deemed causally connected to active service to which such use might be secondary to, a cannabis use disorder may not be the proper subject of service connection.  See generally 38 C.F.R. § 3.301(c)(3).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Service connection for PTSD is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


